07/30/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 19-0167



                             No. DA 19-0167

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

ALAN TODD RUFF,

           Defendant and Appellant.


                                ORDER

      Upon consideration of Counsel’s motion to withdraw as counsel of

record, and good cause appearing,

     IT IS HEREBY ORDERED that Mr. Ruff shall file a response to

this motion within thirty (30) days of the date of this Order. The

response must be served upon all counsel of record, including the

Attorney General, the County Attorney, and Brian C. Smith.

     IT IS FURTHER ORDERED that the Clerk of Court give notice of

this Order by mail to all counsel of record and to Mr. Ruff at the

Montana State Prison, 400 Conley Lake Road, Deer Lodge, MT 59722.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                      July 30 2020